Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 13, 13, 13, 15, 18, 16, 16, 16, 19, 19, 19, and 19 of conflicting U.S. Patent No. 11025981 in view of Schilt (2019/0310472) and Umeyama (2011/0293241).
Claims 1, 12, and 20 of application 17/244059 recite a device, non-transitory machine-readable medium, and method comprising:  processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining a group of signals, wherein the group of signals is based on a determination of brain activity of a viewer viewing media content; identifying a first viewport based on the group of signals; obtaining head movement data associated with the media content; identifying a second viewport based on the head movement data; determining a spatial overlap of the first viewport and the second viewport satisfies a threshold; and 
The device, non-transitory machine-readable medium, and method, of U.S. Patent No. 11025981 claims 1, 13, and 19 differ from instant application claim 1, 12, and 20 in that it fails to disclose identifying a first and second viewport, and determining to use the second viewport based on the spatial overlap satisfying the threshold.
In an analogous art, Schilt discloses identifying a first and second viewport ([0058], [0239], [0179]-[0181], [0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 13, and 19 of U.S. Patent No. 11025981 to include the abovementioned limitation, as taught by Schilt, for the advantage of accurately rendering a future view.
However, U.S. Patent No. 11025981 and Schilt fail to disclose determining to use the second viewport based on the spatial overlap satisfying the threshold.
In an analogous art, Umeyama discloses determining to use the second viewport based on the spatial overlap satisfying the threshold (The control unit 101 judges whether the ratio of overlapping areas thus calculated, that is, the degree of similarity between the two pieces of captured viewpoint information, is greater than or equal to a threshold (e.g., 80%) at which captured viewpoint information prestored in the ROM 102 is regarded as matching. The control unit 101 moves the processing to S405 if it is judged that the degree of similarity between the two pieces of captured viewpoint information is greater than or equal to the threshold, and moves the processing to S409 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schilt’s invention to include the abovementioned limitation, as taught by Umeyama, for the advantage of accurately predicting the possible path of an object. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilt (2019/0310472) and Umeyama (2011/0293241).

As for claims 1 and 12, Schilt discloses a device comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
obtaining a group of signals, wherein the group of signals is based on a determination of brain activity (EEG) of a viewer viewing media content (Signal is obtained from EEG while user is viewing content; [0169]); 

obtaining head movement data associated with the media content (Head movement data is obtained from motion sensors; [0173]);
identifying a second viewport based on the head movement data (“…determine target image data needed for rendering a future view based on the predicted head movement”; [0179]-[0181], [0203]);
However, Schilt fails to disclose:
determining a spatial overlap of the first viewport and the second viewport satisfies a threshold; and 
determining to use the second viewport based on the spatial overlap satisfying the threshold.  
In an analogous art, Umeyama discloses:
determining a spatial overlap of the first viewport and the second viewport satisfies a threshold; determining to use the second viewport based on the spatial overlap satisfying the threshold (The control unit 101 judges whether the ratio of overlapping areas thus calculated, that is, the degree of similarity between the two pieces of captured viewpoint information, is greater than or equal to a threshold (e.g., 80%) at which captured viewpoint information prestored in the ROM 102 is regarded as matching. The control unit 101 moves the processing to S405 if it is judged that the degree of similarity between the two pieces of captured viewpoint information is greater than or equal to the threshold, and moves the processing to S409 if it is judged that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schilt’s invention to include the abovementioned limitation, as taught by Umeyama, for the advantage of accurately predicting the possible path of an object. 

As for claims 2 and 13, Umeyama discloses wherein the determining of the spatial overlap comprises comparing the first viewport to the second viewport resulting in a comparison ([0048]).  

As for claims 3 and 14, Umeyama discloses wherein the comparing of the first viewport to the second viewport comprises determining an amount of the spatial overlap ([0048]).  

As for claims 4 and 15, Umeyama discloses wherein the spatial overlap comprises a percentage of spatial overlap between the first viewport and the second viewport ([0048]).  

As for claims 5 and 16, Schilt discloses wherein the group of signals is obtained in real-time via electroencephalography ([0169]).



As for claims 10, Schilt discloses wherein the first viewport corresponds to a first portion of the panoramic media content, and wherein the first portion of the panoramic media content comprises a first spatial subset of the panoramic media content ([0003], [0004], [0242]).  

As for claims 11, Schilt discloses wherein the second viewport corresponds to a second portion of the panoramic media content, wherein the second portion of the panoramic media content comprises a second spatial subset of the panoramic media content, and wherein the first spatial subset is different from the second spatial subset ([0003], [0004], [0242]);    

Claim 20 contains the limitations of claims 1, 9, 10, and 11, and is analyzed as previously discussed with respect to that claim.

Claims 6-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilt and Umeyama as applied to claim 1 above, and further in view of Budagavi (2018/0189958).

As for claims 6 and 17, Schilt and Umeyama fail to disclose wherein the head movement data is obtained from a database of historic head movement data, wherein 
In an analogous art, Budagavi discloses wherein the head movement data is obtained at least in part from a database of historic head movement data, wherein the historic head movement data is associated with a plurality of other viewers who had previously viewed the media content ([0004], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schilt and Umeyama’s invention to include the abovementioned limitation, as taught by Budagavi, for the advantage of accurately predicting the subsequent image. 

As for claims 7 and 18, Schilt and Umeyama fail to disclose wherein the identifying of the second viewport comprises identifying the second viewport based on other head movement data associated with the viewer.
In an analogous art, Budagavi discloses wherein the identifying of the second viewport comprises identifying the second viewport based on other head movement data associated with the viewer ([0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schilt and Umeyama’s invention to include the abovementioned limitation, as taught by Budagavi, for the advantage of accurately predicting the subsequent image. 


In an analogous art, Budagavi discloses wherein the other head movement data is obtained in real- time while the viewer is viewing the media content ([0003], [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schilt and Umeyama’s invention to include the abovementioned limitation, as taught by Budagavi, for the advantage of accurately predicting the subsequent image. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421